Citation Nr: 0706180	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-11 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with left leg neurological findings, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for cervical strain 
with left arm neurological findings, currently evaluated as 
10 percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for temporomandibular joint (TMJ) dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1989 to July 1992, 
and from April 1993 to July 1993.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought a 
compensable rating for his service-connected cervical spine 
disability.  Thereafter, a January 2006 rating decision 
increased the rating for this disability to 10 percent, 
effective from June 2002.  The veteran has continued his 
appeal.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify the appellant 
if further action is required.


REMAND

The Board has reviewed the record, including the testimony of 
the veteran at his recent hearing before the Board in 
November 2006, and notes that the veteran and his 
representative claim that the veteran's lumbosacral strain, 
cervical strain, and TMJ dysfunction have worsened in 
severity since the last VA medical examinations that 
evaluated these service-connected disabilities.  Moreover, 
the claims file reflects that the veteran has recently 
submitted witness statements that reflect relevant complaints 
of increased disability, and the veteran's representative has 
specifically requested that these matters be remanded for 
further VA medical examination.

The Board finds that this case should be remanded so that the 
veteran can be afforded new VA examinations to ascertain the 
current nature and severity of his service-connected 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his service-
connected lumbosacral strain with left 
leg neurological findings.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his service-
connected cervical strain with left arm 
neurological findings.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his service-
connected TMJ dysfunction.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

4.  The case should again be reviewed on 
the basis of the additional evidence, and 
the proper criteria for rating the spine 
must be used for the appropriate time 
periods in this case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


